Citation Nr: 1450377	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-31 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased rating for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, rated 20 percent disabling prior to June 11, 2013, and 40 percent disabling thereafter.  

2.  Entitlement to an initial increased rating for hypertension, currently rated 10 percent disabling.

3.  Entitlement to an initial increased rating for status post left shoulder surgery with scar, currently rated 10 percent disabling.

4.  Entitlement to an initial increased rating for allergic rhinitis, currently rated 10 percent disabling.

5.  Entitlement to an initial increased rating for residuals of left leg gunshot wound with left fibula fracture and cutaneous nerve damage, currently rated 10 percent disabling.

6.  Entitlement to an initial increased rating for paresthesia, left lower lip, residual of left mandibular fracture, currently rated 10 percent disabling.

7.  Entitlement to an initial compensable rating for scar, residual of gunshot wound, left calf.

8.  Entitlement to a compensable rating for tinea pedis/onychomycosis, bilateral feet.

9.  Entitlement to a compensable rating for erectile dysfunction with left testicle spermatic cord ligation (hematoma) and a left sided variocele with scar.

10.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated 10 percent disabling.

11.  Entitlement to a compensable rating for scar, status post resection of pilonidal cyst.  

12.  Entitlement to an increased rating for temporomandibular joint dysfunction (TMJ), status post left mandibular fracture with scars, currently rated 10 percent disabling.

13.  Entitlement to service connection for inguinal hernia.

14.  Entitlement to service connection for speech impediment.

15.  Entitlement to service connection for right patellofemoral pain syndrome.

16.  Entitlement to service connection for left patellofemoral pain syndrome.

17.  Entitlement to service connection for ulcers.

18.  Entitlement to service connection for bilateral hearing loss.

19.  Entitlement to service connection for urticaria.

20.  Entitlement to service connection for costochondritis (Tietz's syndrome).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1998, and from November 2000 to October 2007.

These matters came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

These matters were remanded in January 2013.  

In a December 2013 rating decision, the RO assigned a 40 percent disability rating to lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, effective June 11, 2013, and assigned a separate 10 percent disability rating to left lower extremity, radiculopathy, effective November 1, 2007.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for inguinal hernia, and entitlement to increased ratings for left shoulder disability, left leg disability, and paresthesia of the left lower lip, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  For the period prior to June 11, 2013, the Veteran's low back disability has been manifested by limitation of motion without forward flexion 30 degrees or less and without favorable ankylosis of the entire thoracolumbar spine.

2.  From June 11, 2013, the Veteran's low back disability has been manifested by limitation of motion without unfavorable ankylosis of the entire thoracolumbar spine or disability comparable thereto.

3.  The Veteran's hypertension requires continuous medication for control but is not manifested by diastolic pressure predominantly 110 or more.

4.  Allergic rhinitis is not manifested by nasal polyps.

5.  Scar, residual of gunshot wound, left calf, is not painful, tender, or unstable, and does not cause limitation of motion.

6.  Tinea pedis has been manifested by dryness, flaky skin, and itchiness affecting less than 5 percent of the entire body surface area, and is not productive of constant itching; extensive lesions; disfigurement; nervous or systemic manifestations; and, does not require corticosteroids or other immunosuppressive drugs.

7.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

8.  The Veteran's GERD is manifested by dysphagia, pyrosis, and regurgitation, but not productive of persistently recurrent epigastric distress, not accompanied by substernal or arm or shoulder pain, and not productive of considerable impairment of health. 

9.  Scar, status post resection of pilonidal cyst, is not painful, tender, or unstable, and does not cause limitation of motion.  

10.  TMJ dysfunction status post left mandibular fracture is manifested by temporomandibular articulation in the inter-incisal range between 31 to 44mm and in the 0 to 4 mm range of lateral excursion.  

11.  Scar, left mandible, is manifested by pain, but is superficial and not manifested by any of the 8 characteristics of disfigurement affecting the face.

12.  A disability manifested by speech impediment is not shown.

13.  Right knee disability is not shown.

14.  Left knee disability is not shown.

15.  An ulcer disability is not shown.

16.  Bilateral hearing loss is not shown.

17.  Urticaria manifested during active service.

18.  Costochondritis manifested during active service.  



CONCLUSIONS OF LAW

1.  For the period prior to June 11, 2013, the criteria for a rating in excess of 20 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2013).

2.  From June 11, 2013, the criteria for a rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2013).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2013).

4.  The criteria for a disability rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2013).

5.  The criteria for the assignment of a compensable disability rating for scar, residual of gunshot wound, left calf have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803-7805 (2008).

6.  The criteria for entitlement to a compensable disability rating for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).

7.  The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2013).

8.  The criteria for the assignment of a disability rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).

9.  The criteria for the assignment of a compensable disability rating for scar, status post resection of pilonidal cyst,  have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803-7805 (2008).

10.  The criteria for a disability rating in excess of 10 percent for TMJ dysfunction, status post left mandibular fracture with scars, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2013).

11.  The criteria for the assignment of a 10 percent disability rating for scar, left mandible, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800, 7803-7805 (2008).

12.  The criteria for an award of service connection for right patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

13.  The criteria for an award of service connection for left patellofemoral pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

14.  The criteria for an award of service connection for ulcers have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

15.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

16.  The criteria for an award of service connection for urticaria have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

17.  The criteria for an award of service connection for costochondritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In July 2007, a VCAA letter was sent to the Veteran with regard to his service connection and increased rating claims.  Since the initial increased rating issues are downstream from the awards of service connection, further VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, additional notice was provided to the Veteran in April 2013, subsequent to the January 2013 Board Remand.

VA has complied with all assistance requirements of VCAA, to include substantial compliance with the January 2013 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service, private, and VA treatment records; and records from the Brooke Army Medical Center.  There is no indication of relevant, outstanding records which would support the Veteran's claims discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded a general QTC examination in September 2007 and a dental examination in September 2007; an April 2010 VA spine examination; and, VA examinations in June 2013 pertaining to his lumbar spine, hypertension, allergic rhinitis, GERD, TMJ, tinea pedis, bilateral hearing loss, and costochondritis.  The examination reports will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection, initial increased rating, and increased rating issues discussed below.  

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to some of the issues, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the remaining issues, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, rated 20 percent disabling, prior to June 11, 2013, and 40 percent disabling thereafter.  The Veteran's disability is rated pursuant to Diagnostic Code 5242  

For the period prior to June 11, 2013, the Board is unable to find that a disability rating in excess of 20 percent is warranted.  The September 2007 VA examination report reflects objective findings of tenderness over the lumbar spine without muscle spasm and ankylosis.  Flexion was to 50 degrees with pain at 50 degrees.  There was no loss of motion after repetitive use.  His functional limitation was pain without fatigue, weakness, lack of endurance and incoordination.  An April 2010 VA examination report reflects active and passive flexion to 50 degrees.  He had pain at the end point but no increased pain, fatigue, weakness or incoordination with repetitive motion.  Moreover, a November 2012 treatment record reflects normal thoracolumbar spine motion and full range of motion of the lumbar spine.  Thus, as forward flexion 30 degrees or less is not shown, a 40 percent rating is not warranted pursuant to the general rating formula for diseases and injuries of the spine.  

There is also no persuasive evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or during any period contemplated by this appeal to warrant a 40 percent disability rating under the intervertebral disc syndrome rating criteria.  Despite any complaints of flare-ups, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 4 weeks.

The Board is also unable to find that a disability rating in excess of 40 percent from June 11, 2013, is warranted.  The Veteran underwent a VA examination on June 11, 2013 which showed forward flexion to 30 degrees, thus warranting the 40 percent disability rating assigned.  The report, however, does not reflect that the Veteran is suffering from unfavorable ankylosis of the entire thoracolumbar spine necessary to meet the regulatory criteria in excess of 40 percent.  While the medical evidence clearly reflects that he has limitation of motion, the Veteran does retain some useful motion of the low back.  He has been able to perform range of motion testing, to include repetitive testing.  

There is also no persuasive evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent under the intervertebral disc syndrome rating criteria.  Despite his complaints of flare-ups, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 6 weeks.

The Board acknowledges that the Veteran reported to the September 2007 examiner that he was prescribed bedrest in 2004 during service; however, the evidence of record does not show prescribed bedrest following service.

In consideration of the DeLuca factors, there have been objective findings of functional loss such as pain.  The Board finds, however, that the current disability ratings, the 20 percent rating prior to June 11, 2013, and the 40 percent rating from June 11, 2013, take into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for any period contemplated by this appeal.  See DeLuca, 8 Vet. App. at 204 -07. 

As detailed, a separate 10 percent rating has been assigned for left lower extremity radiculopathy.  There are no objective findings of any other neurological manifestations and there is otherwise no basis for assignment of separate compensable ratings for any other neurological manifestations such as bowel or bladder impairment, or right lower extremity radiculopathy.

In sum, there is no basis for assignment of a rating in excess of 20 percent for the period prior to June 11, 2013, and 40 percent from June 11, 2013, for the Veteran's service-connected disability of the lumbar spine.  As there is a preponderance of the evidence against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Hypertension

The Veteran's hypertension is rated 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Such diagnostic code provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.   

The medical evidence of record reflects that the Veteran requires continuous medication for control of hypertension.

The Veteran's hypertension is rated 10 percent disabling, as it requires continuous medication for control and at times his diastolic pressure has been 100 or more.  

The September 2007 examination report reflects blood pressure readings of 152/133, 137/104 and 136/97.  

A February 2008 treatment record includes a blood pressure reading of 136/93.  A December 2007 treatment record includes a blood pressure reading of 130/92.  

An August 2008 treatment record reflects a blood pressure reading of 118/88 and the examiner indicated that his blood pressure was controlled on medication.

A January 2012 treatment record reflects a blood pressure reading of 150/115 and the Veteran's report that he been without hypertension medication since 2009.  He was prescribed medication.  A February 2012 treatment record reflects a blood pressure reading of 144/99.  

A November 15, 2012 treatment record reflects a blood pressure reading of 157/113; however, the Veteran reported that he had not taken his medication for 10 months due to failing to get a refill.  The examiner commented that the Veteran had been noncompliant with therapy due to multiple excuses.  He was prescribed medication for his hypertension.  A November 28, 2012 treatment record reflects a blood pressure reading of 130/97.  It was indicated that he was taking his medication and his home blood pressure readings were 120-130/80-90.  

A June 2013 VA examination report reflect blood pressure readings of 136/94 and 130/86.  

The evidence demonstrates that the Veteran's hypertension requires continuous medication for control of his hypertension.  Although acknowledging that his diastolic pressure has exceeded 110, this was when he was not taking his medication.  Once he started taking his medication, his diastolic pressure was lower than 110.  As detailed, at the September 2007 examination, one diastolic blood pressure reading was 133 but the other two readings were less than 110.  This does not constitute diastolic pressure predominantly 110 or more.  Thus, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under DC 7101.  Thus, a 20 percent rating is not warranted for any period contemplated by this appeal.

Allergic rhinitis

The Veteran's allergic rhinitis is evaluated under Diagnostic Code 6522 that addresses both allergic and vasomotor rhinitis.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent evaluation is assigned when there are no polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is assigned when there are polyps as well.  Id.

The September 2007 examination report reflects complaints of constant sinus problems.  He reported that during his episodes, he is incapacitated as much as 4 times per week for up to 2 days.  No antibiotic treatment is necessary.  He reported interference with breathing through the nose, hoarseness of the voice, pain and crusting.  He has no purulent discharge from the nose.  He reported that it is very bad in the morning when he is getting out of the shower.  He experiences watery eyes, headache, and blood in sinus when he sneezes.  Examination of the nose showed boggy pale nasal mucosa with clear drainage.  There was nasal obstruction and the percentage of obstruction in the right nostril was 50 percent and in the left 50 percent.  There was no deviated septum, loss of part of the nose, loss of part of the ala, scar, obvious disfigurement, or nasal polyps.  

A February 2008 treatment record reflects nasal passage blockage and frequent breathing through the mouth.  He does not have dryness of the nose, choking or xerostomia.  The examiner indicated that his nasal congestion was preventing adequate use of his CPAP for his sleep apnea.  (Service connection is in effect for sleep apnea.)

An August 2008 treatment record reflects that nasal mucosa was normal; tympanic membrane was normal bilaterally; and oropharynx was normal.  He was prescribed Zyrtec.  

The June 2013 VA examination reflects the Veteran's report that his allergic rhinitis will bother him if he does not take his Zyrtec and Fluticasone nasal spray.  He still gets rhinorrhea (runny nose) on occasion, and is frequently congested in the morning.  Taking a shower relieves his congestion.  The examiner noted that the Veteran reports daily low level symptoms but no "episodes" of severe or non-severe exacerbations.  He denied the use of antibiotics over the last year.  On examination, no incapacitating episodes were indicated.  He did not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis; did not have complete obstruction on one side due to rhinitis; did not have permanent hypertrophy of the nasal tubinates; did not have nasal polyps; and, did not have any granulomatous conditions.  

Pursuant to Diagnostic Code 6522, the Board has determined that a 30 percent disability rating is not warranted for allergic rhinitis as the objective medical evidence has not shown that the Veteran has allergic rhinitis with polyps.  As detailed, neither examination report reflects objective findings of polyps.  Likewise, the treatment records on file do not reflect findings of polyps.  It is clear that the Veteran's condition is manifested by congestion and obstruction without polyps.  Thus, the 10 percent rating adequately compensates him for his symptomatology associated with his allergic rhinitis.  

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510; however, the September 2007 examiner specifically indicated that sinusitis was not detected and only rhinitis was present.  Likewise, the treatment records reflect only diagnoses of allergic rhinitis, and the June 2013 examiner diagnosed only rhinitis.  Thus, there is no basis for assignment of a rating pursuant to the sinusitis diagnostic criteria.

In sum, the evidence does not support a disability rating in excess of 10 percent for allergic rhinitis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars, residual of gunshot wound, left calf & scar, status post resection of pilonidal cyst

Service connection is in effect for scar, residuals of gunshot wound, left calf, rated noncompensably disabling, and scar, status post resection of pilonidal cyst, rated noncompensably disabling.  

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was in July 2007 and review under the revised criteria has not been requested.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The relevant rating criteria, the pre-amended Diagnostic Code 7800, provides a minimum 10 percent evaluation when there is disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Also of relevance, Diagnostic Code 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.  

Based upon review of the examination reports, the Board finds that a compensable rating is not warranted for the Veteran's scar, left calf.  The September 2007 examination reflects a scar at the medial left calf measuring about 2 centimeters by 2 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation and abnormal texture.  The June 2011 examiner determined that his left calf scar was nontender.  The scar was deep, nonlinear measuring 1 centimeter by 1 centimeter.  

Based upon review of the examination reports, the Board finds that a compensable rating is not warranted for the Veteran's scar, status post resection of pilonidal cyst.  The September 2007 examination reflects a scar located between the buttocks which measures about 5 centimeters by 1 centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation and abnormal texture.  

The examination reports essentially reflect no residuals as a result of the scars on the left calf and resection of the pilonidal cyst.  The scars were not painful, tender, or unstable, and did not result in limitation of motion of the affected part.  Thus, compensable ratings are not warranted under the skin criteria.  


Tinea pedis/onychomycosis

The Veteran's tinea pedis is rated noncompensably disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Such diagnostic criteria provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813. 

Although acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected tinea pedis has not been manifested by any scarring or disfigurement whatsoever; dermatitis is the predominant disability.  Therefore, Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

Pursuant to Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; of requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Pursuant to Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near-constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817. 

Papulosquamous disorders with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, and; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrant a 60 percent rating.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period a 30 percent evaluation will be assigned.  With at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of less than six weeks during the past 12-month period a 10 percent rating will be assigned.  With less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a zero percent rating will be assigned.  38 C.F.R. § 4.118, Diagnostic Code 7822. 

At the September 2007 examination, the Veteran complained of itching, shedding, crusting, and cracking.  He denied any exhudation or ulcer formation.  On examination, there was onychomycosis of the bilateral toenails with abnormal texture of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, and limitation of motion.  Skin lesion was zero percent of the exposed area.  The skin lesion coverage relative to the whole body was 1 percent.  The skin lesions were not associated with systemic disease.  The skin lesions did not manifest in connection with a nervous condition.  The examiner diagnosed bilateral foot onychomycosis.  

At the June 2013 VA examination, the Veteran complained of itching feet.  The examiner noted that he had tinea unguium in the past on his feet.  He went through a course of Terbinafine which improved the condition.  The examiner did not detect a skin condition on examination and indicated that it appeared to have resolved after his treatment.  

A compensable rating is not warranted under the skin criteria.  As detailed above, his tinea pedis/onychomycosis does not affect at least 5 percent of the entire body nor at least 5 percent of the exposed areas affected.  He has not undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board acknowledges that he has undergone topical therapy, but this does not warrant a compensable rating.  The Board has considered other diagnostic codes for possible application; however, there is no diagnostic criteria that could provide for a compensable disability rating in light of his tinea pedis/onychomycosis manifestations.

Accordingly, because the preponderance of the evidence is against the claim for a higher rating for tinea pedis on a schedular basis, the benefit-of-the- doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile dysfunction with left testicle spermatic cord ligation (hematoma) and a left sided variocele with scar

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the September 2007 examination reflects that examination of the penis was normal.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Veteran's in receipt of special monthly compensation for erectile dysfunction pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ.  Given that the Veteran's erectile dysfunction has not (and could not possibly have) interfered with his employment, a compensable evaluation is not warranted under the schedular criteria.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.


GERD

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114.  The Veteran's GERD has been rated by the RO as 10 percent disabling under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Based on the subjective complaints, and objective findings in the record, the Board has determined that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.

The September 2007 examination reflects subjective complaints of a burning sensation in his chest, foods that feel like it goes back to his throat, and his throat feels raw.  His condition does not affect his body weight.  He has dysphagia, heartburn, epigastric pain, reflux, and regurgitation of stomach contents, nausea, and vomiting.  He has no scapular pain, arm pain, hematemesis, and passing of black-tarry stools.  He treats with over-the-counter antacids.   On examination, an upper GI series was normal.  

The June 2013 VA examination report reflects complaints of pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  The symptoms occur more than 4 times per year, lasting for less than 1 day.  The examiner diagnosed GERD.

Although the evidence of record reflects complaints of pyrosis, reflux and regurgitation, there is no indication that his GERD complaints are accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Likewise, it is not shown that he is in persistent recurrent epigastric distress due to his GERD.  Moreover, the Veteran has specifically denied any weight loss, hematemesis, or melena with moderate anemia.  There is otherwise no other diagnostic code which could provide for a higher disability rating.

TMJ, status post left mandibular fracture with scars

The Veteran's TMJ dysfunction is rated under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Under Diagnostic Code 9905, temporomandibular articulation with limited motion of the range of lateral excursion of 0 to 4 mm warrants a 10 percent evaluation.  Limited motion of the inter-incisal range of 31 to 40 mm warrants a 10 percent evaluation, 21 to 30 mm warrants a 20 percent evaluation, 11 to 20 mm warrants a 30 percent evaluation, and 0 to 10 mm warrants a 40 percent evaluation.  The Diagnostic Code notes that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The September 2007 examination reflects that examination of the temporomandibular articulation revealed the inter-incisal motion was more than 40mm.  There was a range of right and left lateral excursion of 0 to 4mm.  The June 2013 examiner stated that his inter-incisal range was from 31 to 40 mm and his lateral range was normal.  Based on these objective findings, the 10 percent rating under Diagnostic Code 9905 adequately compensates him for his TMJ manifestations and symptoms.  

The Board has considered whether a higher initial evaluation is warranted under another Diagnostic Code.  However, there is no indication that his TMJ caused nonunion or malunion of the mandible, which is rated under Diagnostic Codes 9903 and 9904.  Examination of the mandible in September 2007 was within normal limits.  The June 2013 examiner indicated that no injury resulted in malunion or nonunion of the mandible.  There is also no evidence of loss of the mandible, ramus, condyloid process, hard palate, teeth, or maxilla, which could warrant higher ratings under Diagnostic Codes 9901, 9902, 9906, 9907, 9908, 9909, 9911, 9912, 9913, 9914, 9915 and 9916.  In September 2007, examination of the maxillar was normal, and examination of the ramus and palates revealed no abnormal findings.  Examination of the teeth showed loss of teeth without loss of masticatory surface.  Two of the teeth were lost due to trauma and have been replaced with implants.  Thus, a higher evaluation is not warranted under another Diagnostic Code.

A June 2013 VA examiner indicated that the Veteran has a scar measuring 5 by .4 centimeters along the left mandible, linear in shape, running along the inferior mandibular border.  The Veteran reported that there is tenderness to touch and some itching.  

Although none of the eight characteristics of disfigurement were shown, the scar was noted to be tender to touch and manifested by itching.  Thus, the Board finds that a separate 10 percent rating is warranted for the Veteran's scar, left mandible.  

In sum, the Board finds that the evidence does not support an evaluation in excess of 10 percent for TMJ dysfunction, but a separate 10 percent rating is warranted for scar, left mandible.  

Extraschedular considerations

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present with regard to each issue addressed above.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  The current ratings discussed hereinabove are adequate to fully compensate the Veteran for his symptoms.  

Neither the Veteran nor his representative have alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran has been employed in a full-time capacity during the course of this appeal.  The evidence of record does not reflect that the Veteran has ceased employment in a full-time capacity.  Thus, while acknowledging that he may experience some service-connected symptomatology while working, there is no indication that any of his service-connected disabilities have resulted in marked interference with earning capacity or employment.  Accordingly, an award of TDIU is not warranted here.  


Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss due to an organic disease of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Speech impediment

On an April 1998 Report of Medical History, the Veteran reported that he has a stutter secondary to head trauma in February 1993.  An April 1998 Report of Medical Examination reflects a notation that the Veteran has a speech impairment secondary to head trauma that occurred in February 1993.  Service connection is in effect for residuals of temporomandibular joint dysfunction (TMJ), status post left mandibular fracture with scars, stemming from the same February 1993 incident.

A September 2007 examination conducted by a dentist reflects that the Veteran suffered residuals as a result of the left mandible fracture.  The examiner noted that the Veteran reported a partial speech impediment and that he has to speak slowly to be understood.  Upon examination, the examiner commented that there was no discernable speech impediment and no diagnosis as there was no pathology to render a diagnosis.  

Although acknowledging that the Veteran may have suffered from a speech impediment following his February 1993 injuries, the medical evidence does not reflect that it resulted in a chronic disability manifested by speech impediment.  In the absence of proof of a current disability of speech impediment, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a disability manifested by speech impediment, the Board must conclude the Veteran does not currently suffer from a disability.  Without competent evidence of a disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his dental conditions, to include his claimed speech impediment.  The Veteran reported to in-service examiners a speech impediment, specifically stuttering, following the February 1993 injuries.  The Board finds the Veteran's assertions to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the examination report is negative for objective findings of a disability manifested by speech impediment.  The Veteran's contentions of a chronic disability are outweighed by the objective clinical findings and conclusions made by a medical professional.

Without a diagnosed chronic disability, service connection cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for speech impediment must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Bilateral knees

In October 1988, the Veteran complained of a pop in his left knee which occurred while he was doing physical training.  The assessment was chondromalacia patellae (CMP).  

On August 1992, February 1993, and February 1997 Reports of Medical History, the Veteran checked the "No" box for trick or locked knee.

An April 1998 Report of Medical History reflects that the Veteran checked the "Yes" box for trick or locked knee.  He reported chronic knee pain but denied any trauma.  

On a March 2004 Report of Medical History, the Veteran checked the "No" box for knee trouble.

Reports of Medical Examination dated in June 1989, August 1992, February 1997, April 1998, May 1999, and March 2004 reflect that his "lower extremities" were clinically evaluated as normal.  

The September 2007 VA examination reflects the Veteran's reports of being diagnosed with bilateral knee patellofemoral syndrome which has existed since 1987.  He denied any injury or trauma.  Upon physical and x-ray examinations, the examiner stated that there is no diagnosis pertaining to the knees because there is no pathology to render a diagnosis.

The Veteran has not otherwise submitted or identified any medical records to support a diagnosis pertaining to the knees.  The post-service treatment records on file do not reflect any complaints, treatment, or diagnoses pertaining to the knees.

Although acknowledging the Veteran's complaints of pain in service and following service, the Board notes that pain alone, without a diagnosed or identifiable underlying malady, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Although acknowledging the in-service treatment related to the left knee, in the absence of proof of current disabilities of chronic right and left knee disabilities, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of chronic knee disabilities, the Board must conclude the Veteran does not currently suffer from such disabilities.  Without competent evidence of chronic knee disabilities due to disease or injury, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology associated with his knees, and the Board finds his assertions of pain and other symptoms to be credible.  The Veteran, however, is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the VA examination report is negative for objective findings of chronic disabilities.  The Veteran's contentions of chronic disabilities are outweighed by the objective clinical findings and conclusions made by a medical professional.

Without diagnosed chronic disabilities associated with the knees, service connection for such disabilities cannot be granted.  Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for right and left knee disabilities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Ulcers

The Veteran claims entitlement to service connection for ulcers.  Although service treatment records are positive for complaints related to his gastrointestinal system and service connection has been established for GERD, the records are negative for any complaints or treatment for ulcers.

The September 2007 VA examination reflects that ulcers had existed since 1997.  On examination, the examiner found there was no pathology to render a diagnosis of ulcers.  

The Veteran has not otherwise submitted or identified any medical records to support a diagnosis pertaining to his claimed ulcers.  The post-service treatment records on file do not reflect any complaints, treatment, or diagnoses pertaining to a condition manifested by ulcers.

In the absence of proof of a current disability of a chronic ulcer condition, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic ulcer disability, the Board must conclude the Veteran does not currently suffer from such disability.  Without competent evidence of a chronic ulcer disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

In this capacity, the Board finds the Veteran is competent to attest to his symptomatology which he believes are associated with ulcers, but he is not competent to provide an opinion of a current disability, as he does not have the requisite medical expertise.  As discussed, the VA examination report is negative for objective findings of a chronic ulcer disability.  The Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by a medical professional.

Without a diagnosed chronic ulcer disability, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for ulcers must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Bilateral hearing loss

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service treatment records are negative for findings or a diagnosis of hearing loss.

In September 2007, the Veteran underwent audiometric testing and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
10
5
5
25
20

Speech recognition was 100 percent in both ears.  The examiner stated there was no bilateral hearing loss.

In June 2013, the Veteran underwent audiometric testing and puretone results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
15
20
LEFT
15
5
10
30
25

Speech recognition was 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed normal hearing.  

As detailed above, service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the right and left ears, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz are 40 decibels.  None of the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater.  As indicated, only one auditory threshold in the left ear was over 26.  Finally, the speech recognition score are not less than 94 percent.  Consequently, in this case, the Veteran's hearing is within normal limits in the both ears.  38 C.F.R. § 3.385.  In this regard, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In other words, in the absence of proof of present disability, in this case impaired hearing in the right and left ears per § 3.385, there can be no valid claim.  The post-service examinations show that the Veteran does not have hearing loss in the right or left ear as defined by § 3.385.  As there is no probative evidence of a hearing loss disability in the ears, as defined by the applicable regulation, the claim of service connection for bilateral hearing loss must be denied.

As a disability is not shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with respect to his noise exposure experienced during service; however, even conceding that the Veteran had noise exposure during service and even if his assertions were found credible, the fact remains that she does not have a disability of the right or left ears for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Urticaria

An August 1984 examination performed for enlistment purposes reflects that his "skin, lymphatics" were clinically evaluated as normal.  On an August 1984 Report of Medical History, he checked the "No" box for skin diseases.

A January 1995 service treatment reflects a complaints of a rash on his neck.  The assessment was contact dermatitis of questionable etiology.  

A May 1996 service treatment record reflects complaints of lumps on his face and profuse sweating after receiving a yellow fever vaccination approximately 30 minutes prior.  A follow-up note reflects that his hives had mostly resolved following treatment with Benadryl.

An August 2001 service treatment record reflects complaints of rash on the left leg, specifically the inner back thigh.  

An August 2003 record generated during active service reflects a history of hives times 20 years.  The hives increase when he eats certain foods.  He reported that it happens once a month or so, usually resolves in two hours.  The examiner diagnosed chronic urticaria with dermatographism and possible physical urticaria.

At the September 2007 VA examination, the Veteran reported chronic urticarial since 1993.  He reported itching and shortness of breath, fainting and his vision turning red.  Upon physical examination, the examiner stated there was no pathology to render a diagnosis.

Post-service treatment records do not reflect any treatment for a skin condition.  

Although a current disability of urticaria was not shown upon examination in September 2007, per the service treatment records on file he has a diagnosis of chronic urticaria.  Per the Veteran this condition flares on a monthly basis.  The requirement of a current disability, for purposes of service connection analysis, are satisfied.  In so finding, the Board calls attention to McLain v. Nicholson, 21 Vet. App. 319 (2007).  In McLain, the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Thus, based on McLain, a current disability of urticaria is established.  See also Ardison v. Brown, 6 Vet. App. 405 (1994) (requiring VA medical examination during period of flare-ups in order to provide a proper disability rating.)

As the medical evidence of record establishes that the Veteran had a disability of chronic urticaria at the time of receipt of his claim for compensation, the Board concludes that service connection is warranted for urticaria.

Costochondritis

A March 1994 service treatment record reflects complaints of chest pain to the left side of the chest and an assessment of costochondritis.  

A March 2004 record generated during active service reflects a diagnosis of possible costochondritis.  Another March 2004 treatment report reflects an assessment of costochondritis (Tietze's syndrome).  

The Veteran reported costochondritis since 1994.  He reported the pain occurs two times per week and each times lasts 1 hour.  The September 2007 VA examination report reflects that there was no pathology to render a diagnosis of costochondritis.  

In June 2013, the Veteran underwent a VA examination.  The examiner found symptoms consistent with costochondritis which the examiner asserted was due to his psychological stress.  It started over a year after his service ended.  The examiner stated that it is not related to his hypertension in any way, as his condition results from increased respiratory muscle tension.  Therefore, his costochondritis is not due to his service or hypertension.  Hypertension involves the vascular system which is separate from the skeletal muscle.  Therefore, there is no permanent worsening of the costochondritis beyond normal progression due to the hypertension.

Although acknowledging this negative etiological opinion, the examiner is clearly wrong in indicating that costochondritis began a year after separation from service.  As detailed, service treatment records reflect two separate diagnoses over the course of service.  Thus, in light of the in-service diagnosis and the current diagnosis of costochondritis, the Board finds that service connection is warranted for this disability.


ORDER

For the period prior to June 11, 2013, entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, is denied.

For the period from June 11, 2013, entitlement to a disability rating in excess of 40 percent for lumbar spine degenerative disc disease with intervertebral disc syndrome, status post lumbar surgery, is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for allergic rhinitis is denied.

Entitlement to a compensable rating for scar, left calf, is denied.

Entitlement to a compensable rating for tinea pedis/onychomycosis, bilateral feet, is denied.

Entitlement to a compensable rating for erectile dysfunction with left testicle spermatic cord ligation (hematoma) and a left sided variocele with scar is denied.

Entitlement to a disability rating in excess of 10 percent for GERD is denied.

Entitlement to a compensable rating for scar, status post resection of pilonidal cyst, is denied.

Entitlement to a disability rating in excess of 10 percent for TMJ, status post left mandibular fracture, is denied.

Entitlement to a 10 percent disability rating for scar, left mandible, is granted.

Entitlement to service connection for speech impediment is denied.

Entitlement to service connection for right patellofemoral pain syndrome is denied.

Entitlement to service connection for left patellofemoral pain syndrome is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for urticarial is granted.

Entitlement to service connection for costochondritis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection and increased rating claims discussed below so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left shoulder

Service connection is in effect for status post shoulder surgery with scar, rated 10 percent disabling.  His disability is rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, although the RO assigned the 10 percent rating in contemplation of the DeLuca criteria pursuant to 38 C.F.R. §§ 4.40, 4.45.  

In the January 2013 Board Remand, it was instructed that the Veteran should be afforded a VA examination to assess the severity of his left shoulder disability.

In June 2013, the Veteran underwent a VA examination; however, the examiner indicated that his left shoulder condition refers to his lipoma scar and the Veteran denied any shoulder issues.  Thus, no joint examination was conducted.  It is noted that the Veteran underwent a separate examination pertaining to his scars.  Remand is necessary to schedule the Veteran for a VA examination to assess the severity of his service-connected left shoulder disability.  

Residuals, left leg gunshot wound with left fibula fracture and cutaneous nerve damage

In the January 2013 Board Remand, it was instructed that the Veteran should be afforded a VA examination to assess the muscle and nerve groups associated with his injury, and also range of motion testing was to be conducted.  

In June 2013 a muscle examination was conducted and the examiner indicated that muscle group XI was affected by the gunshot wound.  The examiner stated that the Veteran incurred a gunshot wound to the left gastrocnemius in 2003.  He had a minimally comminuted fracture of the fibula.  A January 2003 record reflects that he was walking well with minimal discomfort.  He reported some paresthesias in the feet but the examiner noted this was likely due to his lumbar spine condition.

While the Veteran underwent muscle strength testing, range of motion testing was not conducted and no nerve testing was conducted.  Thus, Remand is necessary to afford the Veteran appropriate examinations to assess the severity of this disability.

Paresthesia, left lower lip, residual of left mandibular fracture

In September 2007, the Veteran underwent a dental examination wherein the Veteran reported a numbness and tingling sensation in his lower lip and sensitivity to cold and hot liquids.  The examiner found paresthesia in the lower left lip.  

The Veteran's paresthesia, left lower lip, has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8211, paralysis of the cranial nerves.  

In June 2013, the Veteran underwent a VA dental examination; however, no nerve testing was conducted to assess the severity of his paresthesia, left lower lip.  Thus, Remand is necessary to afford the Veteran an appropriate examination to assess the severity of this disability.

Inguinal hernia

A July 1997 service treatment record reflects an assessment of probable bilateral indirect inguinal hernia.  

The September 2007 examination reflects that examination of the testicles was abnormal, revealing hypersensitive to touch on left scrotal scar.  There were findings of soft tissue mass within the left scrotum.  

The examiner stated that there was no pathology to render a diagnosis of inguinal hernia, but did not account for the objective symptoms described above. 

The Veteran should be afforded a VA examination to assess the nature and etiology of any residuals of inguinal hernia.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the severity of his left shoulder disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

2.  The Veteran should be scheduled for VA muscle, joint, and nerve examinations with examiners with appropriate expertise in order to ascertain the severity of his left leg/fibula/calf disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

Muscle examination: The examiner should identify the muscle groups involved and which muscle group is the most disabled.  Specifically, the examiner should provide an opinion on the severity of the muscle damage, to include a description of the degree of disability such as slight, moderate, moderately severe, or severe.  

Nerve examination: The examiner should identify any affected nerve group and provide an opinion as to the severity of any nerve damage.  Specifically, the examiner should report whether the Veteran suffers from any degree of paralysis, and to what extent, describing the degree of disability as mild, moderate, or severe incomplete paralysis of the left leg, or equivalent to complete paralysis of the left leg.

Joint examination: Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should also provide an opinion concerning the impact of the Veteran's left leg/fibula/calf disability on the Veteran's ability to work.

3.  The Veteran should be scheduled for VA nerve examination with an examiner with appropriate expertise in order to ascertain the severity of his paresthesia, left lower lip.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should identify any affected nerve group and provide an opinion as to the severity of any nerve damage.  Specifically, the examiner should report whether the Veteran suffers from any degree of paralysis, and to what extent, describing the degree of disability as mild, moderate, or severe incomplete paralysis.  The examiner should also comment on any loss of motor function of the tongue.

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to ascertain the nature and etiology of his claimed inguinal hernia.

It is imperative that the claims folders and Virtual record be made available to and be reviewed by the examiner.  The examiner should respond to the following:

a)  does the Veteran have residuals of inguinal hernia?  

b)  if so, did inguinal hernia at least as likely as not (a 50 percent or higher degree of probability) have its onset during his period of service or is it otherwise related to his period of service?

The examiner must provide reasons for this opinion. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

5.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


